                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MICHAEL WHITE,

       Plaintiff,

v.                                                         Case No. 18-11590

MEDTRONIC, INC, et al.,

     Defendant.
____________________________________________/

       OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION,
                  OVERRULING PLAINTIFF’S OBJECTIONS,
              AND GRANTING DEFENDANTS’ MOTION TO DISMISS

       Pending before the court is a report and recommendation (“R&R”) (ECF No. 25)

issued by Magistrate Judge Whalen which recommends granting Defendants’ motion to

dismiss all of Plaintiff’s pro se claims. (ECF No. 10.) Plaintiff filed a series of timely

objections to the R&R. (ECF No. 27.) After reviewing the R&R and the parties’ filings,

the court concludes that a hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the

reasons stated below, and in the R&R, the court will overrule Plaintiff’s objections, adopt

the R&R, and grant Defendants’ motion to dismiss.

       The filing of timely objections to an R&R requires the court to “make a de novo

determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz,

447 U.S. 667 (1980); United States v. Winters, 782 F.3d 289, 295 n.1 (6th Cir. 2015);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all the relevant evidence previously reviewed by the magistrate
judge to determine whether the recommendation should be accepted, rejected, or

modified in whole or in part. 28 U.S.C. § 636(b)(1).

       In order for this court to apply meaningful de novo review, it is insufficient for the

objecting party to simply incorporate by reference earlier pleadings or reproduce an

earlier unsuccessful motion for dismissal or judgment or response to the other party’s

dispositive motion. See Funderburg v. Comm’r of Soc. Sec., No. 15-10068, 2016 WL

1104466, at *1 (E.D. Mich. Mar. 22, 2016) (collecting cases from the Eastern District of

Michigan). Insufficient objections to a magistrate judge's analysis will ordinarily be

treated by the court as an unavailing general objection. See Spencer v. Bouchard, 449

F.3d 721, 725 (6th Cir. 2006) (“Overly general objections do not satisfy the objection

requirement.”).

       Plaintiff submits five objections labeled as “general objections.” These objections

merely repeat earlier, unsuccessful arguments Plaintiff raised in response to

Defendants’ motion to dismiss and do not add any new or relevant legal support for his

claims. Such general objections are not persuasive and insufficient to justify departing

from the well-reasoned opinion of the Magistrate Judge. See Funderburg, No. 15-

10068, at *1.

       Plaintiff’s “specific” objections are similarly unavailing. Many of Plaintiff’s

objections repeat his earlier, unsuccessful argument related to federal preemption in

which Plaintiff argues that Defendants’ use of parts of the FDA-approved Infuse Device

during the decedent’s surgery somehow eliminates the device’s FDA certification and,

thereby, avoids federal preemption. (Objections 2, 7, 8, 13, 15, 16.) As thoroughly

explained by the Magistrate Judge, such partial use of an FDA-approved device



                                                  2
        
constitutes off-label use, and the Supreme Court has plainly held that federal

preemption applies to off-label use. (ECF No. 25, PageID 1281.) Plaintiff urges the court

to ignore this Supreme Court precedent (Objections 9, 10, 11, 12) in favor of a different

approach to preemption outlined in an amicus brief filed in relation to Stengel v.

Medtronic, 704 F.3d 1224 (9th Cir. 2013), cert. denied 134 S. Ct. 2839 (2014), and

attempts to draw support for his position from cases that have no relevance to the

present matter (Objections 6, 14). The court is bound by precedent and is not

persuaded by Plaintiff’s legal citations.

            Plaintiff’s objections also address issues not before the court in this R&R, such

as his motion to remand (Objections 3, 5) and facts irrelevant to Plaintiff’s entitlement to

relief, such as the page count of his complaint (Objection 1) and previous involvement in

a mass tort action (Objection 4). Plaintiff’s remaining objections relate to his fraud claim

(Objection 17) and the applicable statute of limitations (Objection 18), but neither

objection cites any relevant legal authority to justify alteration of the R&R. Accordingly,

            IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (ECF

No. 25) is ADOPTED and Plaintiff’s objections (ECF No. 27) are OVERRULED.

            IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF No. 10) is

GRANTED.
                                                           s/Robert H. Cleland
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: March 25, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 25, 2019, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-11590.WHITE.R&R.HEK.docx



                                                                3
             
